Appeal from a judgment of the Chemung County Court, rendered November 14, 1975, convicting defendant, upon his plea of guilty, of two counts of criminal possession of stolen property in the first degree, forgery of a vehicle identification number and illegal possession of a vehicle identification number. A Chemung County Grand Jury indicted defendant on 10 counts of illegal transactions involving motor vehicles. After a period of plea-bargaining, defendant pled guilty to two counts of criminal possession of stolen property in the first degree, class D felonies, and forging of a vehicle identification number and illegal possession of a vehicle identification number plate, both class E felonies, in full satisfaction of the indictment. He was sentenced to four concurrent terms of imprisonment, not to exceed four years. On this appeal defendant contends that the sentence was harsh and excessive and constituted an abuse of discretion. We disagree. The imposition of the sentence rests with the discretion of the trial court and this court should not reduce the sentence unless there is a clear abuse of discretion. (People v Dittmar, 41 AD2d 788; People v Caputo, 13 AD2d 861.) While defendant had no previous criminal record, we are unable to conclude on this record that the sentence imposed constituted an abuse of discretion. The indictment contained 10 separate counts and he was permitted to plead to four of them in full satisfaction thereof. He could have received a maximum penalty of seven years for a class D felony and a maximum of four years for a class E felony. Judgment affirmed. Koreman, P. J., Sweeney, Larkin, Herlihy and Reynolds, JJ., concur.